DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11-20, the claims are directed towards and apparatus however does not contain any of the elements required for performing the steps claimed. Such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the determining device, data collection means, or any other 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kretschmann US Patent Application Publication 2015/0239298 (hereinafter referred to as Kretschmann).
Regarding claim 1, Kretschmann discloses a method of determining a tread depth of a tire using a tire mounted sensor 20 comprising the steps of: 
determining, based on data collected by the tire mounted sensor, a tire deformation for a tire (paragraph 0064 discloses the interaction between the roadway and the tire and the tire contact area),
determining, based on the tire deformation, an effective rolling radius of the tire (paragraph 0007 and 0075-0076),

Regarding claim 2, Kretschmann further discloses, based on a linear velocity of a wheel center of the tire and an angular velocity of the wheel of the tire, the rolling radius of the tire (paragraphs 0031-0033).
Regarding claim 3, Kretschmann further discloses receiving data indicating the linear velocity and the angular velocity as claimed since the data measured would be used in the determination of tire tread.
Regarding claim 4, Kretschmann further discloses linear velocity can be based on a Global Positioning System (GPS) doppler velocity as claimed (paragraph 0059).
Regarding claim 5, Kretschmann further discloses that the angular velocity is based on wheel speed sensor data (paragraph 0031-0033).
Regarding claim 6, Kretschmann further discloses determining the tire deformation for the tire based on radial acceleration data and the contact patch length (paragraph 0064).
Regarding claim 7, Kretschmann further discloses receiving one or more parameters; and determining the estimated tread depth is further based on the one or more parameters (paragraph 0065-0066).
Regarding claim 8, Kretschmann further discloses wherein the one or more parameters include a tire pressure or one or more tire stiffness parameters (paragraph 0050 discloses stiffness parameters such as tire pressure, tire temperature and tire load).
claim 9, Kretschmann further discloses sending data indicating the estimated tread depth (paragraph 0052).
Regarding claim 10, Kretschmann further discloses sending the data indicating the estimated tread depth, via a transceiver of the TMS, to a vehicle control system (VCS), the data indicating the estimated tread depth (paragraph 0077-0081).

Regarding claim 11, Kretschmann discloses an apparatus for determining a tread depth using data from a tire mounted sensor 20 configured to perform the steps of: 
determining, based on data collected by the tire mounted sensor, a tire deformation for a tire (paragraph 0064 discloses the interaction between the roadway and the tire and the tire contact area),
determining, based on the tire deformation, an effective rolling radius of the tire (paragraph 0007 and 0075-0076),
 and determining, based at least on the effective rolling radius of the tire, an estimated tread depth for the tire (paragraph 0076 and 0077).
Regarding claim 12, Kretschmann further discloses, based on a linear velocity of a wheel center of the tire and an angular velocity of the wheel of the tire, the rolling radius of the tire (paragraphs 0031-0033).
Regarding claim 13, Kretschmann further discloses receiving data indicating the linear velocity and the angular velocity as claimed since the data measured would be used in the determination of tire tread.
claim 14, Kretschmann further discloses linear velocity can be based on a Global Positioning System (GPS) doppler velocity as claimed (paragraph 0059).
Regarding claim 15, Kretschmann further discloses that the angular velocity is based on wheel speed sensor data (paragraph 0031-0033).
Regarding claim 16, Kretschmann further discloses determining the tire deformation for the tire based on radial acceleration data and the contact patch length (paragraph 0064).
Regarding claim 17, Kretschmann further discloses receiving one or more parameters; and determining the estimated tread depth is further based on the one or more parameters (paragraph 0065-0066).
Regarding claim 18, Kretschmann further discloses wherein the one or more parameters include a tire pressure or one or more tire stiffness parameters (paragraph 0050 discloses stiffness parameters such as tire pressure, tire temperature and tire load).
Regarding claim 19, Kretschmann further discloses sending data indicating the estimated tread depth (paragraph 0052).
Regarding claim 20, Kretschmann further discloses sending the data indicating the estimated tread depth, via a transceiver of the TMS, to a vehicle control system (VCS), the data indicating the estimated tread depth (paragraph 0077-0081).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Luk reference teaches a similar device and method including .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.